Per Curiam.

The right to costs is governed by the statute in effect when the right to costs accrues, not that in effect when the action is begun. (Defendorf v. Defendorf, 42 App. Div. 166 ; Dreyer v. Shapiro, 143 Misc. 170 ; Galante v. Dae Mfg. Co., N. Y. L. J., June 4, 1954, p. 7, col. 2.) Since the plaintiff’s recovery was less than $1,500, the amount prescribed by subdivision 2 of section 1474 of the Civil Practice Act, when the costs were taxed, it was error to allow costs.
*77The judgment should be modified by striking therefrom the sum of $253.08, costs as taxed, and as modified affirmed, without costs.
Hammer, Hofstadter and Hecht, JJ., concur.
Judgment accordingly.